Citation Nr: 0938266	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-33 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
right ear hearing loss.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to May 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  The Board is cognizant that, at last 
report, the Veteran was incarcerated.  However, incarcerated 
Veterans are entitled to the same care and consideration 
given to their fellow Veterans.  Those who adjudicate claims 
of incarcerated Veterans must tailor their assistance to the 
peculiar circumstances of confinement.  Bolton v. Brown, 
8 Vet. App. 185; Wood v. Derwinski, 1 Vet. App. 190 (1991).

Here, the RO attempted to send an audiologist into the 
prison, but cancelled the examination because there was no 
sound-proof room in which to administer the examination.  
However, the claims file does contain a 2003 audiological 
examination from the Georgia Department of Corrections.  The 
fact that an examination was administered suggests that 
either (a) the prison does in fact have a sound proof room 
which VA could request to use or (b) VA could request that 
the prison administer an examination in compliance with 
38 U.S.C.A. § 4.85.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Georgia 
Department of Corrections and ask:

(a)  Whether a sound-proof room for 
audiological testing is available.  If 
such a room is available, a VA examiner 
should be sent to the prison to conduct 
an examination in accordance with the 
instructions below.

(b)  If a sound-proof room is not 
available for VA's use, whether the 
prison has a state-licensed audiologist 
who can conduct an examination in 
accordance with the instructions below.

2.  If the answer to either of the 
questions above is affirmative, arrange 
for the Veteran to attend an 
audiological examination to determine 
current severity of his right ear 
hearing loss.  The entire claims file 
or copies there of must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  

The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test.  Examination must be conducted 
without the use of hearing aids.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

